Case: 13-40346       Document: 00512473294         Page: 1     Date Filed: 12/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 17, 2013
                                     No. 13-40346
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

ALBERTO ESTIVENS RIASCOS-CARDENAS, also known as Angel Santiago-
Resto, also known as Angel Luis Santiago,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:12-CR-1897-1


Before DAVIS, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Alberto Estivens
Riascos-Cardenas raises an argument that he concedes is foreclosed by United
States v. Morales-Mota, 704 F.3d 410, 412 (5th Cir.), cert. denied, 133 S. Ct. 2374
(2013). In Morales-Mota, 704 F.3d at 412, this court, relying upon its holding in
United States v. Joslin, 487 F. App’x 139, 141-43 (5th Cir. 2012), cert. denied, 133
S. Ct. 1847 (2013), rejected the argument that the Texas offense of “burglary of


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40346    Document: 00512473294     Page: 2   Date Filed: 12/17/2013

                                 No. 13-40346

a habitation” is outside the generic, contemporary definition of “burglary of a
dwelling” under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines the “owner” of a
habitation as a person with a “greater right to possession.” Accordingly, the
appellant’s motion for summary disposition is GRANTED, and the judgment of
the district court is AFFIRMED.




                                       2